DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 3/1/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
Applicants amend claim 18 and 24 and the addition of claims 38-53 have been made of record. Claims 2-17, 21-23 and 25-37 are cancelled.
Claims 18-20, 24 and 38-53 are pending and under examination.
Response to Arguments
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 2-17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of applicant’s cancellation of claims 2-17.

The rejection of claims 2-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is moot in view of applicant’s cancellation of claims 2-3.

Claim Rejections - 35 USC § 102-withdrawn

The rejection of claim(s) 2-11 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Flora (IDS, US Pat. No. 6,444,641) is withdrawn in view of applicants’ amendments to claim 18 and cancellation of claims 2-11.
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claim 12-14 and 18 under 35 U.S.C. 103 as being unpatentable over Flora (IDS, US Pat. No. 6,444,641) in view of Zimmerman et al. (US Patent No. 10,100,098) and Rajpal et al. (IDS, Mol. Endocr. 23: 679-688, 2009) is withdrawn in view of applicants’ amendments to claim 18 and cancellation of claims 12-14.
The rejection of claim 12-24 under 35 U.S.C. 103 as being unpatentable over Flora (IDS, US Pat. No. 6,444,641) in view of Zimmerman et al. (US Patent No. 10,100098) and Rajpal et al. (IDS, Mol. Endocr. 23: 679-688, 2009).and Barlos (8,785,384) is withdrawn in view of applicant’s amendments to claim 18 and the cancellation of claims 12-17 and 21-23.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Brian C. Trinque on 5/12/2021.
The application has been amended as follows: 
Replace claim 41 with “The process according to claim 18 wherein A is the A chain of native insulin, or a variant thereof, wherein: (a) one or two amino acid residues are 

Replace claim 42 with “The process according to claim 18 wherein B is the B chain of native insulin, or a variant thereof, wherein: (a) one to five amino acid residues are substituted by a naturally or non-naturally occurring amino acid residue, (b) the order of two amino acid residues is reversed, (c) one, two or three amino acids are deleted, (d) one additional amino acid is present at the N-terminus and/or the C-terminus, or any of (a)-(d) in combination.”

Conclusion
Claims 18-20, 24 and 38-53 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GYAN CHANDRA/Primary Examiner, Art Unit 1646